Citation Nr: 0720545	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  95-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back 
disability to include as secondary to the service-connected 
bilateral knee disorder.

2.  Entitlement to service connection for chronic bronchitis.

3.  Entitlement to service connection for residuals of 
mononucleosis.

4.  Entitlement to an initial rating in excess of 20 percent 
for right knee degenerative joint disease.

5.  Entitlement to an initial rating in excess of 20 percent 
for left knee trauma with instability.

6.  Entitlement to an initial rating in excess of zero 
percent from June 10, 1994, to August 29, 2002; in excess of 
10 percent from August 30, 2002; and in excess of 30 percent 
from July 20, 2006, for eczema.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from August 1990 to August 1994, 
and a period of active duty for training from July to October 
1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, that denied entitlement to service 
connection for low back pain, bronchial, and mononucleosis.  
The RO granted entitlement to service connection for 
bilateral knee pain and for a rash on the right foot with 
noncompensable evaluations assigned effective from June 11, 
1994.  

In March 1997 the veteran presented testimony at a personal 
hearing before a Member of the Board who no longer works at 
the Board.  A copy of the hearing transcript was attached to 
the claims file.  The Board remanded the case in January 1998 
for additional development.  A copy of an informal conference 
report before a Decision Review Officer in April 2003 was 
attached to the claims file.  In June 2004 the case was 
remanded to afford the veteran a Travel Board Hearing.  The 
veteran presented testimony at a personal hearing in February 
2005 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.  The 
Board remanded the case in August 2005 for further 
development.  The case has been returned to the Board for 
appellate review.  

During the course of the pending appeal, in an April 1997 
rating decision, the RO assigned a 20 percent rating for a 
right knee disorder and a 20 percent rating for a left knee 
disorder effective from June 11, 1994.  However, that grant 
does not represent a total grant of benefits sought on 
appeal, therefore this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran has 
also indicated that he wanted the appeal to continue.

Also, during the pending appeal, in an October 2002 rating 
decision, the RO assigned a 10 percent disability evaluation 
effective from August 30, 2002, and in an October 2006 rating 
decision, the RO assigned a 30 percent evaluation for eczema 
effective July 20, 2006.  However, that grant does not 
represent a total grant of benefits sought on appeal, 
therefore, this claim for increase remains before the Board.  
AB v. Brown, 6 Vet. App. 35 (1993).  The Board has rephrased 
the issue on the title page to reflect that a staged rating 
is in effect.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
suffers from chronic bronchitis that had its onset in service 
or preexisted service and was permanently worsened therein.  

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
suffers from infectious mononucleosis or has current 
residuals of mononucleosis.   

3.  The competent and probative medical evidence of record 
does not show that the veteran's service-connected left knee 
disorder limits extension more than 15 degrees and limitation 
of flexion is not compensable.  

4.  The competent and probative medical evidence of record 
does not show that the veteran's service-connected right knee 
disorder limits extension more than 15 degrees and limitation 
of flexion is not compensable.   

5.  The competent and probative medical evidence shows that 
the veteran has slight recurrent subluxation of both knees.  

6.  The competent and probative medical evidence of record 
does not show that the veteran's eczema was productive of 
exfoliation, exudation, or itching involving an exposed 
surface or extensive area prior to August 30, 2002; or was 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement from August 30, 2002; or was 
manifested by ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations, or exceptionally 
repugnant.

7.  The competent and probative medical evidence of record 
shows that from August 30, 2002, the veteran's eczema covered 
less than 20 to 40 percent of the entire body and less than 
20 to 40 percent of exposed areas affected; and he has not 
required use of systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during a twelve-month 
period.

8.  The competent and probative medical evidence of record 
shows that from July 20, 2006, the veteran's eczema covered 
less than 40 percent of the entire body and less than 40 
percent of exposed areas affected; and has not required 
constant or near constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during a 
twelve-month period.  




CONCLUSIONS OF LAW

1.  Chronic bronchitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

2.  Residuals of infectious mononucleosis were not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2006).

3.  The criteria for a rating in excess of 20 percent for 
limitation of motion of the right knee have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code (DC) 5261 
(2006).

4.  The schedular criteria for a separate 10 percent 
disability rating for recurrent subluxation of the right knee 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, DC 5257 (2006).   

5.  The criteria for a rating in excess of 20 percent for 
limitation of motion of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, DC 5261 
(2006).

6.  The schedular criteria for a separate 10 percent 
disability rating for recurrent subluxation of the left knee 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, DC 5257 (2006).  

7.  The criteria for an initial compensable evaluation prior 
to August 30, 2002, an initial evaluation in excess of 10 
percent from August 30, 2002, and an initial evaluation in 
excess of 30 percent from July 20, 2006, for eczema have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.118, 
DC 7806 (prior to August 30, 2002); 38 C.F.R. § 4.118, DC 
7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2002, January 2006, 
and June 2006; rating decisions in November 1994, April 1995, 
April 1997, November 1999, October 2002, and October 2006; a 
statement of the case in May 1995; and supplemental 
statements of the case in September 1995, April 1997, 
November 1999, September 2002, October 2002, and April 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in November 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

III. Chronic bronchitis

The veteran contends that the respiratory condition for which 
he seeks service connection is not asthma but chronic 
bronchitis.  He acknowledges that he had asthma as a child as 
reported at his entrance examination.  However, he contends 
that he had a chronic bronchitis condition during active 
duty.  He first had bronchitis during basic training and had 
bronchitis several times thereafter.  He has continued to 
experience attacks of bronchitis.  However, post service he 
has not seen any medical provider for his bronchitis.  The 
veteran contends that his chronic respiratory problem is 
chronic bronchitis and he seeks service connection therefor.

Service medical records show that in August 1988 the veteran 
complained of a cold of five weeks duration.  The assessment 
was bronchitis and conjunctivitis.  In August 1989, he 
complained of a productive cough and other symptoms and was 
assessed with an upper respiratory infection.  In September 
1989 he sought treatment for cough with sputum of a few 
weeks.  The impression was upper respiratory infection with 
questioned bronchitis.  

At his enlistment examination in August 1990, the veteran's 
clinical evaluation was normal.  He reported having had 
bronchial asthma about age five or six.  He received shots 
from a doctor with the last one occurring at age nine.  Other 
than surgery for removal of a BB in his upper arm, he denied 
having or having had any other medical problems.  He reported 
being in the Army for basic training in April 1988 and in the 
A.I.T. reserves ever since.  

He was seen in September 1990 for complaints of chest 
congestion and cough, assessed as bronchitis.  In October 
1990, he complained of cold symptoms that were assessed as a 
probable upper respiratory infection.  In December 1990, he 
complained that his cold had not improved.  The assessment 
was upper respiratory infection.  In January 1991, the 
veteran sought treatment for coughing, being short of breath, 
and flu symptoms.  The assessment was an upper respiratory 
infection.  In March 1991, he complained of a sore throat and 
when seen by the doctor, it was assessed as a cold, normal 
reaction.  In April 1991, he complained of a sore throat and 
testing was negative for beta streptococcus.  The following 
day, he returned with no improvement and the assessment was 
mononucleosis.  

In December 1991, the veteran sought treatment for a cough.  
He reported a history of bronchitis of three years and five 
months.  The assessment was possible cold or bronchitis.  In 
March 1992, the veteran complained of having bronchitis on 
and off for four years.  He stated he had been diagnosed with 
bronchitis approximately five times in the past four years 
and believed he had it at that time.  The assessment was to 
rule out a cold.  On further examination, the assessment was 
doubtful bronchitis and probable mild obstructive airway 
disease.  

At an airborne examination in August 1992, the clinical 
evaluation was normal for the mouth and throat and the lungs 
and chest.  In the medical history accompanying the 
examination report, the veteran denied having or having had a 
chronic cough, chronic or frequent colds, throat trouble, or 
shortness of breath.  He reported having asthma at age 12 and 
the examiner commented that there were no sequelae.  

Although service medical records show the veteran was treated 
multiple times for upper respiratory infections, coughing, 
and wheezing, and there are diagnoses and treatment for 
bronchitis in service, there is no diagnosis of chronic 
bronchitis.  Thus, the Board finds that chronic bronchitis is 
not shown in service.  

At a VA examination in July 1994, the veteran reported having 
a long history of episodic bronchitis of two years duration.  
On examination, his lungs were clear.  The diagnosis was 
chronic bronchitis intermittent by history.  

He testified at a personal hearing at the RO in August 1995 
and at a Board hearing in March 1997 that he still had the 
problem of bronchitis but he had not sought medical 
treatment.  He treated the condition himself. 

VA outpatient treatment records are negative for complaints, 
findings, or diagnosis of bronchitis or any respiratory 
condition.  

At his personal hearing in February 2005, the veteran 
clarified that his claim was for bronchitis, not for 
bronchial asthma.  He testified that in service he 
continuously sought care.  Post service, he bought over the 
counter medication for treatment.  He denied that any doctor 
had linked his current condition to what took place on active 
duty.  

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for chronic bronchitis.  

Although a diagnosis of chronic bronchitis was provided in 
July 1994, that comment appears to be based upon the 
veteran's personally provided history.  The examiner 
diagnosed chronic bronchitis only by history, not based upon 
findings at that examination.  The United States Court of 
Appeals for Veterans Claims (Court) has determined that the 
history that the veteran provided does not transform that 
history into medical evidence.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  Thus, the probative value of that 
statement is greatly reduced by the fact that it is not shown 
to have been based on a review of the claims file or other 
detailed medical history.  See Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).  
Accordingly, the Board finds that this opinion is not 
competent medical evidence of a nexus between the veteran's 
claimed chronic bronchitis and active service.

There is no other post service medical evidence of 
complaints, findings, or diagnosis of chronic bronchitis.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxon v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

The Board recognizes that the veteran sincerely believes that 
he has chronic bronchitis attributable to his service.  The 
Board notes that in service, the veteran served for a period 
of time as a medical specialist, however, there is no 
indication that he has specialized medical knowledge that he 
is qualified to opine on the etiology of a medical disorder.  
He is competent, as a layman, to report that as to which he 
has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, lay individuals are not considered 
competent to offer medical opinions or diagnoses, and 
statements to that effect do not provide a basis upon which 
to establish service connection.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) (a layperson is generally not 
capable of opinion on matters requiring medical knowledge), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a nexus 
(that is, a causal link) between any current impaired vision 
and his active service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's claimed chronic 
bronchitis began or was aggravated during service.  There is 
no competent medical evidence that the veteran currently has 
chronic bronchitis which constitutes a disability for VA 
purposes which has been linked to his service.  No probative, 
competent medical evidence exists of a relationship between 
any current chronic bronchitis which could constitute a 
disability for VA purposes and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition), vacated on 
other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997).

Furthermore, to the extent that the veteran is not currently 
diagnosed with chronic bronchitis, the Board notes that 
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

In summary, with regard to claimed chronic bronchitis, the 
Board concludes that the preponderance of the competent and 
probative evidence is against finding that the veteran's 
claimed chronic bronchitis is related to any incident during 
service.  Thus, the preponderance of the evidence is against 
granting service connection.  Since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim for service 
connection for chronic bronchitis must be denied.

IV. Residuals of mononucleosis

The veteran seeks entitlement to service connection for 
residuals of mononucleosis.  The veteran contends that the 
mononucleosis in service was a severe problem which has been 
followed by strep-throat on several occasions since that 
time.  

Service medical records show that in April 1991, the veteran 
complained of a sore throat and initially the assessment was 
questionable strep throat and medication was prescribed.  A 
laboratory test was negative for beta streptococcus.  The 
following day, he returned with no improvement.  The 
assessment then was mononucleosis for which he was 
hospitalized.  

At an airborne examination in August 1992, the clinical 
evaluation was normal for the mouth and throat and the lungs 
and chest.  In the medical history accompanying the 
examination report, the veteran denied having or having had 
throat trouble.  The examiner noted that the veteran reported 
having been hospitalized for approximately one week in March 
1991 and commented that there were no sequelae.  In January 
1993, the veteran tested positive for a type of streptococcus 
and medication was prescribed.  Although the veteran was 
hospitalized for infectious mononucleosis in service, he had 
a complete recovery and there were no complications or 
sequelae.  

At a VA examination in July 1994, the medical history 
indicates that the veteran fully recovered from 
mononucleosis.  

At a Board hearing in March 1997 the veteran testified that 
ever since he had mononucleosis, he had come down with strep 
throat at least twice a year.  He denied having any other 
residual that he associated with mononucleosis.  He had seen 
a doctor the prior year as he thought he had strep throat 
again but the diagnosis was a sore throat.  He claimed that a 
VA doctor told him strep throat could be a residual of 
mononucleosis but that it was not marked down in his record.  

VA outpatient treatment records show that in March 1997, the 
veteran requested a note in relation to a disability claim.  
He stated that he had been hospitalized for a week in service 
for mononucleosis in 1993 and after this episode he was 
getting more and more pharyngitis at least twice a year.  He 
requested a note indicating that recent episodes of 
pharyngitis were secondary to initial mononucleosis.  The 
entry reflects that the physician explained to the veteran 
that recent pharyngitis was not necessarily secondary to 
pharyngitis that occurred four years earlier and pharyngitis 
could be secondary to bacteria or viruses and he could 
develop further pharyngitis/laryngitis in the future.  No 
note was provided.  

Although the veteran was notified to provide information 
regarding the doctor who told him that strep throat could be 
a residual of mononucleosis, this information has not been 
submitted.  

Regardless of the fact that the veteran was treated for 
mononucleosis in service, he has provided no competent 
evidence showing a current disability relating to infectious 
mononucleosis or any chronic residuals related thereto.  

The Board recognizes that the veteran sincerely believes that 
he has residuals of strep throat attributable to his 
mononucleosis in service.  The Board notes that in service, 
the veteran served for a period of time as a medical 
specialist, however, there is no indication that he has 
specialized medical knowledge that he is qualified to opine 
on the etiology of a medical disorder.  He is competent, as a 
layman, to report that as to which he has personal knowledge.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, lay 
individuals are not considered competent to offer medical 
opinions or diagnoses, and statements to that effect do not 
provide a basis upon which to establish service connection.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opinion on matters requiring medical 
knowledge), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the veteran's assertions are not competent medical evidence 
of a nexus (that is, a causal link) between any current 
claimed residuals of mononucleosis and his active service, or 
to symptomatology since service.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim of entitlement to 
service connection for residuals of infectious mononucleosis.  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  Although 
strep throat and pharyngitis has been diagnosed since the 
veteran was hospitalized for mononucleosis in service, there 
is no probative, competent medical evidence of record showing 
a current strep throat disability and linking the disability 
to service or to the veteran's mononucleosis in service.  In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
No probative, competent medical evidence exists of a 
relationship between claimed current residuals of 
mononucleosis and any continuity of symptomatology asserted 
by the veteran.  See McManaway v. West, 13 Vet. App. 60 
(1999) (where there is assertion of continuity of 
symptomatology since service, medical evidence is required to 
establish a nexus between the continuous symptomatology and 
the current claimed condition), vacated on other grounds sub 
nom. McManaway v. Principi, 14 Vet. App. 275 (2001); Voerth 
v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that the 
veteran has current residuals of infectious mononucleosis 
diagnosed in service.  Therefore, the benefit-of-the-doubt 
doctrine is inapplicable, and service connection must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

V. Pertinent legal criteria for increased evaluations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2006).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2006).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection.  
In such a case, the Court has held that separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Meeks v West, 12 
Vet. App. 352 (1999), (38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective from the date of the claim).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury that would 
permit rating the disability under more than one diagnostic 
code; however, the critical element in permitting the 
assignment of multiple ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995). Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

VI. Bilateral knee disorder

The veteran contends that his bilateral knee disability is 
worse than the currently assigned evaluation of 20 percent 
for each knee reflects.

In a November 1994 rating decision the RO granted entitlement 
to service connection for bilateral knee pain and assigned a 
noncompensable evaluation effective from June 11, 1994.  The 
veteran disagreed with the evaluation assigned.  

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
when the knees were evaluated together as noncompensable.  In 
such a case, the Court has held that separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  In this case, the decision 
herein includes consideration of Fenderson and the veteran 
has not been prejudiced thereby.  He has been advised of the 
laws and regulations pertinent to disability evaluations.

Service medical records show that the veteran complained on 
several occasions of pain of both knees in service, a 
subluxing left patella was noted and a knee brace was 
prescribed.  The impression was patella tracking problem and 
recurrent retropatellar pain syndrome (RPPS).  In April 1994, 
he was assessed with RPPS, the left greater than the right.  
He was prescribed Palumbo knee braces.  

At a VA examination in July 1994, the range of motion of the 
right knee was 0 to 130 degrees and the left knee was 0 to 
135 degrees.  There was minimal infrapatellar pain.  The 
diagnosis was probable patella femoral syndrome with minimal 
functional impairment.  X-rays in August 1994 found that no 
signs of significant osseous, joint, or soft tissue 
abnormalities were demonstrated. An August 1996 VA outpatient 
treatment note indicates that the veteran was using a soft 
knee brace.  

At a February 1997 VA examination, the veteran complained of 
episodic instability of the knees, two to three times a 
month.  Range of motion was flexion of both knees to 130 
degrees with extension of the right knee limited to 17 
degrees and of the left knee to 15 degrees.  No swelling or 
deformity of either knee was found.  No objective finding of 
instability was noted.  The diagnosis was history of 
bilateral knee trauma resulting in instability and pain with 
early signs of degenerative joint disease of the right knee.  
Based on the clinical findings shown, the RO evaluated each 
knee separately.  In an April 1997 rating decision the RO 
assigned a 20 percent rating for the right knee under DCs 
5010-5261 for degenerative joint disease of the right knee 
with instability.  A 20 percent rating for the left knee was 
assigned for residual of left knee trauma with instability 
under DC 5261.  The increased ratings were effective June 11, 
1994.  

VA outpatient treatment records from September 1997 to 
February 1999 show that the veteran was seen periodically for 
complaints of knee pain.  Knee braces were ordered for his 
use.  

The veteran testified in March 1997 that it wasn't so much 
that his knees were fully giving out, but giving out in the 
sense that all of a sudden he just couldn't walk because of 
pain and just kind of lost his strength at that point.  He 
had been told that he had lost limitation of motion.  

At a fee basis VA examination in June 1999 the veteran's gait 
was normal.  His patellae had a slightly lateral posture.  
With his knees flexed, both patellae were somewhat laterally 
oriented.  With patellar compression and repeated 
flexion/extension of both knees, there was no palpable or 
audible crepitation.  There were complaints of pain, more on 
the left than the right, during twisting motion of the knees.  
There was increased lateral subluxation of both patellae.  
The right knee active and passive range of motion was flexion 
0 to 140 degrees and extension was 0 degrees.  The left knee 
active and passive range of motion was flexion 0 to 140 
degrees and 0 extension.  There was no pain, weakened 
movement, excess fatigability or incoordination during the 
performance of range of motion.  There was complaint of pain 
only during twisting motion of the knees.  There was no 
instability noted and no functional limitation found.  The 
Drawer, Lachman, and McMurray's tests were negative for both 
knees.  There was no muscle atrophy or skin changes 
indicative of disease secondary to the service connected knee 
disabilities.  X-rays of both knees were normal.  A fee basis 
MRI of the right knee in July 1999 showed mild lateral 
patella subluxation and a medial meniscus posterior horn 
degenerative signal without definite evidence of tear.  A MRI 
of the left knee showed minimal knee effusion and minimal 
popliteal cyst.  The diagnosis was bilateral subluxing 
patellae.  

The examiner noted that there was no functional limitation 
from an orthopedic standpoint precluding the veteran to 
perform average employment in a civil occupation.  He would 
have limitation with activities that required prolonged 
kneeling, squatting, crouching, running, or jogging.  After 
review of the MRIs the examiner noted that the veteran 
carried an established diagnosis of DJD with instability on 
both knees.  However, he did not demonstrate any evidence of 
DJD of his knees, either clinically or on x-ray.  He did 
demonstrate bilateral laterally placed patella with evidence 
of recurrent subluxing patella.  The history of repeated 
instability was secondary to his recurrent subluxing 
patellae, not to any DJD of the knees.  However, this was not 
evident the day of the examination.  The examiner noted that 
the veteran's symptoms came in during his active military 
duty.  

The RO requested a copy of the veteran's separation physical; 
however, a reply in August 1999 indicated that it was not a 
matter of record.  

In December 1999 the veteran was complaining of bilateral 
knee pain with some swelling.  On examination, there was no 
evidence of arthritis.  He had full range of motion with no 
crepitance.  There was some laxity of collateral ligaments, 
but not pain elicited.  In December 1999, x-rays revealed 
bilateral knee joint effusions, the study was otherwise 
normal.   The assessment was bilateral knee pain with history 
of and examination suggesting degenerative osteoarthritis 
likely instigated by remote trauma to left knee.  The 
examiner commented that there was no active arthritis that 
day.  He had a normal examination and gait.  

At a fee basis VA examination in July 2002, the veteran 
complained of pain in his knees with flare-ups which had been 
treated by a knee brace and medication.  His gait was steady 
and he did not require an assistive aid to ambulate across 
the room.  His leg lengths bilaterally were equal.  The range 
of motion of both knees was affected by pain throughout the 
range of motion.  Active and passive range of motion on 
flexion was 120 degrees and extension of -10 degrees 
bilaterally.  The knee examination did not reveal any 
evidence of subluxation or lateral instability but revealed 
pain upon range of motion as described.  There was no 
weakness, fatigability, lack of endurance, or incoordination 
on movement of the knees.  There was no evidence of 
deformity, inflammation, muscle atrophy, atrophic changes, or 
skin changes due to disuse.  No abnormality of the left knee 
was demonstrated on x-ray.  The diagnosis was status post 
left knee injury with residual pain and limitation of motion.  
There was no finding of instability and subluxation on the 
day of the examination.  The diagnosis of the right knee was 
degenerative joint disease associated with limitation of 
motion due to pain.  There was no finding of subluxation on 
the day of the examination.  

The examiner noted that the effects of the veteran's 
bilateral knee condition on his daily activities or 
employment, although the veteran was currently unemployed, 
was to avoid activities which require prolonged standing, 
walking, climbing, and kneeling.  

VA outpatient treatment records show that the veteran was 
seen periodically for complaints of bilateral knee pain and 
treatment.  X-rays in July 1994 of the left knee were 
negative.  X-rays of both knees in February 1997 were 
negative.  X-rays in October 1999 (reported in November 1999) 
revealed bilateral knee joint effusions, otherwise, normal 
knees.  A MRI of the right knee in October 2002 revealed mild 
degenerative change in the posterior horn of the medial 
meniscus; no evidence of acute abnormality and small 
suprapatellar joint effusion.  In October 2003, he had 
crepitation of the right knee and the assessment was 
arthritis of the knees.  

The veteran testified at his personal hearing in February 
2005 as to his symptoms of his bilateral knee disorder and 
the effect on his activities.  

On examination in April 2003 by physical medicine and 
rehabilitation, the examiner noted that an MRI of the left 
knee in November 2002 revealed intra substance degeneration 
in the posterior horns of the medial and lateral menisci, 
small suprapatellar knee effusion, and a small Baker's cyst.  
An MRI of the right knee in November 2002 revealed mild 
degenerative change in the posterior horn of the medial 
meniscus, with no evidence of acute abnormality, and small 
suprapatellar joint effusion.

Clinical findings were that his gait was within normal 
limits, both knees had full range of motion from 0-120, there 
was mild medial joint line tenderness/lateral joint line 
tenderness of the right knee, and strength was 5/5.  There 
was no noted quad atrophy, no patellar tracking; no evidence 
of effusion, erythema bilaterally; no valgus/varus 
instability; and negative anterior/posterior drawer and 
McMurray's tests.  The assessment was that the veteran had a 
history of bilateral knee pain since service.  He had noted 
degeneration of medial/lateral meniscus post horn on the left 
and of the medial meniscus on the right.  The examiner 
commented that meniscal pathology was mild.  

At a VA examination in July 2006 the veteran reported that he 
used a knee brace for walking intermittently, but frequently.  
He walked with an antalgic gait.  He was able to stand but at 
times developed pain after one hour.  He complained of 
bilateral symptoms of giving way, instability, pain, 
stiffness, weakness, locking episodes, and flare-ups.  He had 
difficulty walking and used his brace during flare-ups.  

Flexion of the right knee was active from 15 to 100 degrees, 
passive from 15 to 130 degrees, and against strong resistance 
was 15 to 110 degrees, with pain beginning at 90 degrees for 
each type of motion.  Extension of the right knee was active 
from 110 to 15 degrees with no pain, passive was 110 to 15 
degrees with pain at 15 degrees, and ROM against strong 
resistance was 110 to 15 degrees with pain at 15 degrees.  
There was no additional limitation of motion of flexion or 
extension of the right knee on repetitive use.

Flexion of the left knee was from 15 to 100 degrees with pain 
beginning at 100 degrees, passive was 15 to 130 degrees with 
pain at 110 degrees, and against strong resistance was 15 to 
110 degrees, with pain beginning at 80 degrees.  Extension of 
the left knee was active from 110 to 15 degrees with no pain, 
passive was 110 to 15 degrees with pain at 15 degrees, and 
against strong resistance was 110 to 15 degrees with pain at 
15 degrees.  There was no additional limitation of motion of 
flexion or extension of the left knee on repetitive use.  

Clinical findings bilaterally were tenderness with painful 
movement, crepitation, no clicks or snaps, no grinding, no 
instability, no patellar or meniscus abnormality, no 
inflammatory arthritis and no ankylosis.  The impression of 
bilateral knee x-rays was no evidence of fracture, 
dislocation or osteoarthritis.  

The diagnosis was bilateral knee pain resulting in decreased 
flexion and extension range of motion.  The significant 
effect on his occupational activities was that he took time 
off from work or looked for decreased duty activities.  

Based on a thorough review of the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an increased rating based on limitation of motion for either 
knee.

Normal flexion and extension of a knee is from zero degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II (2006).  Arthritis due to trauma, substantiated by 
X-ray findings, is rated as degenerative arthritis.  38 
C.F.R. 4.71a, DC 5010 (2006).  Degenerative arthritis 
established by X-ray findings may be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. 4.71a, DC 5003 (2006).

The Board has considered whether a higher evaluation is 
warranted for limitation of extension and whether separate 
compensable ratings may be assigned for limitations of 
flexion and extension.  The veteran's bilateral knee 
disability is rated 20 percent each based on findings of x-
ray evidence of arthritis of the right knee with limitation 
of extension and for the left knee based on limitation of 
extension.  38 C.F.R. 4.71a.  The next higher, 30 percent, 
rating for each knee would be warranted if there were 
limitation of extension to 20 degrees.  That level of 
limitation of extension is not shown at any time during the 
appeal period for either knee.  

A separate compensable rating for limitation of flexion is 
not shown.  Although the veteran has limitation of flexion, 
it does not warrant a compensable evaluation.  Based on the 
evidence of record, the flexion of each knee throughout the 
appeal period has not been limited to 60 degrees, which 
warrants a noncompensable rating.  For a compensable rating 
of 10 percent flexion must be limited to 45 degrees.  That 
level of limitation of flexion is not shown.  Based on these 
clinical findings, a rating in excess of 20 percent for 
limitation of extension or a separate compensable rating for 
limitation of flexion for either knee is not warranted.  38 
C.F.R. § 4.71a, DCs 5260, 5261; VAOPGCPREC 9-2004, 69 Fed. 
Reg. 59990 (2004). 

Thus, no more than a 20 percent rating based on limitation of 
motion for a right knee disorder and for a left knee disorder 
is warranted under Diagnostic Code 5261.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The evidence of record, however, also shows that the veteran 
is service connected for instability of each knee.  The 
veteran has been diagnosed with bilateral RPPS, experiences 
subluxation, and wears soft knee braces.  His bilateral 
limitation of extension has been attributed to the bilateral 
RPPS.  

These are separate and distinct manifestations from the same 
injury that permits rating the disability under more than one 
diagnostic code as none of the symptomatology for subluxation 
is duplicative or overlapping with the symptomatology of 
limitation of motion.  38 C.F.R. § 4.14; Esteban v. Brown, 6 
Vet. App. 259 (1994).  In addition, the VA General Counsel 
has determined that a claimant with service-connected 
arthritis with limitation of motion and instability of the 
knee may be rated separately under DCs 5003 and 5257, so long 
as the evaluation of knee dysfunction under both codes does 
not amount to prohibited pyramiding under 38 C.F.R. § 4.14.  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
disability rating, moderate warrants a 20 percent rating, and 
severe warrants a 30 percent rating.  The words "slight," 
moderate," and "severe" are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of 
descriptive terminology such as "mild" by medical examiners, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  

Service medical records and VA medical records show 
complaints of instability, diagnosis of subluxation, the 
prescribing of bilateral knee braces, and intermittent use of 
soft knee braces.  Although some VA examinations have 
revealed no indication of instability or subluxation, at a VA 
examination in June 1999, there was increased lateral 
subluxation of both patellae and the diagnosis was bilateral 
subluxing patellae.  Thus, the Board finds that the objective 
evidence of record demonstrates findings to warrant a 
separate rating for a slight disability, but not more, of 
recurrent subluxation of each knee under DC 5257.  38 C.F.R. 
§ 4.71a, DC 5257.  Therefore, the Board finds that each knee 
warrants an additional 10 percent rating based on recurrent 
subluxaiton pursuant to DC 5257.

Based on the evidence of record, the Board finds that ratings 
pursuant to other DCs are not warranted.  The veteran has 
never been diagnosed with ankylosis of either knee, nor has 
he complained of an inability to move either knee.  
Therefore, DC 5256 is not for application.  Likewise, the 
veteran has never been diagnosed with nonunion or malunion of 
the tibia and fibula of either lower extremity.  Therefore, 
DC 5262 does not apply.  The evidence of record does not show 
removal or dislocation of semilunar cartilage, or acquired 
genu recurvatum.  Therefore, DCs 5258, 5259, and 5263 do not 
apply.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require consideration of the 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate disability evaluation for a 
disability.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  However, under 
Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not 
required to assign a separate rating merely for pain.

In this regard, the veteran has complained of a history of 
bilateral knee pain.  However, even considering the effects 
of pain on use and during flare-ups, and the other factors 
addressed in DeLuca, there is no objective evidence of more 
than characteristic pain on motion of the bilateral knee and 
becoming painful on use.  See 38 C.F.R. §§ 4.40, 4.45.  With 
regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology 
and be evidenced by the visible behavior of the claimant.  38 
C.F.R. § 4.40.  The Board finds that the effects of pain 
reasonably shown to be due to the veteran's service-connected 
bilateral knee disability are contemplated in the 20 percent 
rating assigned to each knee.  There is no indication in the 
record that pain, due to disability of the bilateral knee, 
causes functional loss greater than that contemplated by the 
20 percent evaluation currently assigned for each knee.  38 
C.F.R. § 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board has noted the additional loss of function due to 
pain as shown in the examination reports and the range of 
motion which is shown to be painful.  However, the Board 
finds that those findings do not support the assignment of a 
rating greater than 20 percent for either knee.

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his bilateral knee impairment.  Although there is 
some indication that his bilateral knee impairment interferes 
with his employment, there is no contention or indication 
that it necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional.  Accordingly, referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In sum, the Board finds that the evaluations assigned 
adequately reflect the clinically established impairment 
based on limitation of motion experienced by the veteran.  
The Board has considered all the evidence consistent with the 
Court's decision in Fenderson.  The preponderance of the 
evidence is against an initial rating in excess of 20 percent 
based on limitation of motion for service-connected right 
knee disorder and for left knee disorder.  However, as 
discussed above, the Board finds that a separate 10 percent 
disability evaluation is warranted for recurrent subluxation 
of the right knee and a separate 10 percent disability 
evaluation is warranted for recurrent subluxation of the left 
knee.  

VII. Eczema

The veteran seeks an increased rating for service-connected 
eczema.  This appeal arises from the veteran's 
dissatisfaction with his initial rating following the grant 
of service connection for a rash on his right foot in a 
November 1994 rating decision.  The RO assigned a 
noncompensable evaluation (zero percent) under DC 7899-7806 
effective from June 11, 1994.  During the appeal, separate or 
"staged" ratings have been assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Therefore, the decision herein includes consideration of 
Fenderson, and the veteran has not been prejudiced thereby.  
He has been advised of the laws and regulations pertinent to 
disability evaluations.  Again, he has been afforded 
examinations and opportunity to present argument and evidence 
in support of his claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993).

In service the veteran was treated for a skin rash.  On VA 
examination in August 1994, there was an area of local 
inflammation and desquamation on the right plantar surface 
diagnosed as intermittent dyshidrosis.  

VA outpatient treatment notes show that the veteran was seen 
in November 1995 for complaints of plantar lesions on his 
right foot.  He reported having the beginning of a lesion 
between his toes but there had been no recurrence.  He had 
occasional peeling on his hand.  There were no other lesions 
on his skin.  He had been treated with medicated cream but 
without relief.  

At a VA fee basis examination in June 1999 of the right foot, 
the veteran reported that since service he had recurrent 
episodes of flaky scaling and occasional blistering of his 
right fourth and fifth toes.  These episodes occurred as 
often as monthly or as long as three to six months apart only 
on his right 4th and 5th toes and on the adjacent area of his 
sole.  Episodes lasted as briefly as a few weeks or as long 
as six to eight months.  Clinical findings revealed a 
keratotic thickening on the lateral aspect of his right 
fourth and fifth toe pads.  A faint erythema and slight 
scaling was present interdigitally between the right 4th and 
5th toes.  The findings were consistent with dyshidrotic and 
hyperkeratotic eczema which was usually a hereditary tendency 
that appeared in early adulthood.  It was not a fungus 
infection or other contagious condition.  In an addendum the 
examiner noted that no ulceration and crusting were noted.  
There were no associated systemic and nervous manifestations.  
The diagnosis was dyshidrotic and hyperkeratotic eczema.  

Although arrows on a photo of the veteran's right foot 
pointed to his fourth and fifth toes, a skin condition is not 
easily seen.  

At a VA fee basis examination in July 2002, the veteran 
reported symptoms of oozing clear fluid, itching, crusting, 
ulcer formation, shading, cracking, and bleeding.  The 
symptoms happened off and on but he was not sure about the 
exact timing.  On examination, he had mild scaling and 
crusting over the lateral aspect of his right great toe and 
mild scaling, crusting of the skin overlying the metatarsal 
heads over the plantar surface and also some maceration of 
the fourth right interdigital web.  There was some tenderness 
of the affected areas.   There was no discharge, bleeding, 
ulceration and exfoliation.  There was no systemic and 
nervous discharge.  The diagnosis was eczema affecting the 
right foot.  The veteran was expected to have some pain and 
discomfort associated with this skin disorder.  He was to 
avoid wearing tight fitting and closed shoes for a long 
period of time.  

Based on the above findings, in an October 2002 rating 
decision the RO assigned a 10 percent evaluation effective 
from August 30, 2002, under DC 7806.  The RO noted that the 
rating criteria for this disability were changed effective 
August 30, 2002 and determined that the revised rating 
criteria were more favorable than the prior criteria.  This 
rating was assigned under the new criteria for rating eczema.  

VA outpatient treatment records show treatment for scaly 
lesions on his toes and plantar surface without fissures.  He 
had complaints of a rash on his arms.  The diagnosis was 
probable contact dermatitis.  In January 2001, on examination 
the finding was of classic changes of tinea pedis on the 
right foot.  The left was uninvolved.  The diagnosis was 
tinea pedis.  

The veteran testified at a personal hearing in February 2005 
as to the symptoms of his skin disorder and the effect on his 
daily activities.  He testified that the right foot skin 
condition had now spread to other areas of his body.  He had 
earlier mentioned that it was on his hand and now it was on 
both hands.  He had blisters, cracking, and bleeding of dry 
skin which was all over his body.  

VA outpatient treatment records show complaints and treatment 
for hand hyperkeratotic dyshidrotic eczema in both hands and 
feet.  In November 2004 he was seen for pruritis secondary to 
a rash of three months duration.  His rash was consistent 
with contact dermatitis.  In February 2005 the veteran was 
seen for a whole body rash for eight months.  The assessment 
was dyshidrotic eczema, atopic dermatitis, and possible 
folliculitis.  In May 2005 it was noted that his eczema was 
improving but he still had flares.  There was mild to 
moderate scaly dry skin on hands and feet with no 
inflammatory papules present.  He also had a history of 
scabies.  The assessment was eczema, mild, moderate control 
and scabies, status post treatment in 1989 and 2005.  There 
was no evidence of active scabies infection that day.  

In October 2004, the veteran stated that he had a rash all 
over his body after working at a weapons depot recently.  He 
had a mild barely visible generalized mildly pruritic miliary 
type rash on his extremities and trunk.  He wanted to be 
tested for exposure to chemical weapons.

At a VA examination in July 2006, it was noted that 
blistering, cracking skin was first noticed on the right foot 
and eventually the veteran had a similar rash on the hands, 
around the wrists.  The left foot was not involved.  His skin 
had constant abnormal sensation, crusting, itching, peeling, 
rash, and pain with intermittent blisters and ulceration.  He 
had pain dependent on where the rash was, for example, when 
cracked on the feet, it was severely painful.  He used 
steroid cream or ointment constantly or near constantly.  He 
was given oral steroids one time and had used oral 
antihistamines once.  There were no systemic symptoms 
associated with the skin disease.  The type of lesion on his 
hand was localized keratosis, scaling, thickening with thick 
crusty plaque on radial and ulnar sides of volar wrist 
bilaterally.  The lesion on his foot was scaling, keratosis, 
generalized distribution.  There was a lightly erythemic 
confluent rash on plantar aspect of the right foot with 
overlying fine powdery scales, rough scaly border on sides of 
foot.  There were areas of small thick plaques and signs of 
liquenification.  The percent of exposed areas affected was 
greater than 40 percent.  The percent of total body area 
affected was less than 5 percent.  

The diagnosis was eczema on hands and tinea pedis on right 
foot.  The problem associated with the diagnosis was a rash.  
He had decreased mobility.  He had problems with work when 
the rash on his foot flared up as at work he had to stand or 
walk for a significant amount of time.  The rash had mild or 
no effect on his daily activities but some of the mild 
effects might become more severe when the rash on his hands 
or feet flared up.  

The examiner opined that the lesions on the hands were most 
likely related to the eczema on the right foot.  At that 
time, the eczema on the foot was mild but patches of skin 
liquenification pointed to a chronic problem.  At that time, 
tinea lesions appeared to be more prominent.  Right foot 
lesions were consistent with chronic tinea infection as well 
as a chronic eczema.  The examiner opined that eczema on 
hands and foot was at least as likely as not (50/50 
probability) caused by or a result of rash he presented with 
in September 1989.  The rationale was that description of his 
rash as presented in 1989 could have been early 
manifestations of eczema.  

Based on the July 2006 examination findings, in an October 
2006 rating decision the RO assigned a 30 percent disability 
evaluation for eczema effective July 20, 2006.

Based on a review of the evidence, the Board finds that an 
initial rating in excess of the currently assigned staged 
ratings is not warranted.  

During the pending appeal the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and, because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 (July 31, 2002).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See VAOPGCPREC 7-2003, 69 Fed. 
Reg. 25179 (2004).  The effective-date rule established by 38 
U.S.C.A. § 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran does get the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also 
VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

Accordingly, for the period prior to August 30, 2002, only 
the prior rating criteria may be considered in determining 
the severity of the veteran's service-connected skin disorder 
and evaluation will be under the prior rating criteria or the 
amended provisions for rating skin disorders from August 30, 
2002.

Because the veteran's skin disorder, initially diagnosed as 
intermittent dyshidrosis does not have its own evaluation 
criteria assigned in VA regulations, it was rated by analogy 
to eczema under DC 7806, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
See 38 C.F.R. § 4.20. 

Pursuant to the former criteria, under DC 7806 for eczema, a 
10 percent evaluation is warranted where the skin disability 
was productive of exfoliation, exudation or itching involving 
an exposed surface or extensive area.  A 30 percent rating 
requires that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 
4.118, DC 7806 (prior to August 30, 2002).

The revised criteria provide that if the dermatitis or eczema 
covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating requires 
that 20 to 40 percent of the entire body or 20 to 40 percent 
of exposed areas be affected, or; that systemic therapy such 
as corticosteroids or other immunosuppressive drugs were 
required for a total duration of six weeks or more, but not 
constantly, during the past twelve-month period.  Finally, a 
maximum rating of 60 percent under the revised criteria is 
warranted when the condition covers an area of more than 40 
percent of the entire body or when more than 40 percent of 
exposed areas is affected, or; when constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required during the past twelve- 
month period.  The regulation also provides that eczema can 
be rated as disfigurement of the head, face, or neck (DC 
7800), or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  38 C.F.R. § 
4.118, Diagnostic Code 7806.   

Under the revised criteria, the Board has considered whether 
the predominant disability is eczema/dermatitis, 
disfigurement of the head, face, or neck, or scarring.  38 
C.F.R. § 4.118, DC 7806.  As the service connected disability 
is a skin condition of the feet and hands, evaluation for 
disfigurement of the head, face or neck under 38 C.F.R. 
§ 4.118, DC 7800 (2006) (the amended rating criteria 
effective from August 30, 2002) is not warranted.  The 
evidence of record does not show scarring of the hands or 
feet due to the service-connected skin condition.  
Accordingly, scarring is not the predominant disability and 
evaluation under 38 C.F.R. § 4.118, DC's 7801, 7802, 7803, 
7804, 7805) (2006) (the amended rating criteria for scars, 
effective from August 30, 2002) is not warranted.  

Thus, the Board finds that the veteran's skin disorder is to 
be rated as eczema under DC 7806 under the prior and revised 
criteria.  When evaluating the veteran's skin condition of 
the hands and feet the Board has considered whether the 
veteran is entitled to a compensable disability rating from 
June 10, 1994, to August 30, 2002, under the prior criteria 
for DC 7806; and greater than 10 percent for the period from 
August 30, 2002, to July 20, 2006,;and greater than 30 
percent from July 20, 2006, under the prior and revised 
criteria for DC 7806.

Upon careful review of the record, the Board finds that the 
overall disability picture does not meet or more nearly 
approximate the criteria contemplated for a 10 percent 
disability rating prior to August 30, 2002, under the prior 
rating criteria; or for a 30 percent disability rating from 
August 30, 2002, or for a 50 or 60 percent disability rating 
from July 20, 2006, under the prior or revised rating 
criteria.  38 C.F.R. § 4.7.

The Board finds that under the old criteria, for the period 
prior to August 30, 2002, the evidence shows on examination 
in August 1994, local inflammation and desquamation on the 
plantar surface of the right foot; at a June 1999 VA 
examination, there was keratotic thickening, slight scaling 
and faint erythema; and at a July 2002 VA examination there 
was scaling, crusting and some maceration.  The June 1999 
photograph submitted does not show extensive lesions or 
marked disfigurement.  The evidence of record does not show 
that the skin condition was manifested by exfoliation, 
exudation or itching, involving an exposed surface, or an 
extensive area to warrant a 10 percent rating.  

For the period from August 30, 2002, the evidence shows that 
the veteran had eczema on his hands and feet with symptoms of 
mild to moderate scaly dry skin.  He also had contact 
dermatitis and tinea pedis which are not service-connected.  
The evidence of record does not show that the veteran's skin 
condition was manifested by exudation, constant itching, 
extensive lesions, or marked disfigurement such that a 30 
percent evaluation is warranted.  For the period from July 
20, 2006, at examination in July 2006, the lesion on his hand 
was localized keratosis, scaling thickening with thick crusty 
plaque bilaterally.  On his right foot he had scaling, 
keratosis, and a light rash.  The eczema was described as 
mild but signs pointed to a chronic problem.  The evidence of 
record does not show that the veteran's skin condition was 
manifested by ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or was 
exceptionally repugnant.  While some crusting was shown, it 
was not shown to be extensive so as to warrant an increased 
rating.

Under the revised rating criteria, for the period from August 
30, 2002, to July 20, 2006, the evidence of record does not 
show that 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas to be affected by the skin 
condition.  The area involved, the right foot and his hands, 
does not involve 20 to 40 percent of the entire body.  Of the 
area involved, his right foot and his hands, his foot would 
not normally be exposed.  But even if his right foot were 
considered as an exposed area, the area affected by active 
skin condition of the right foot and hands is less than 20 to 
40 percent of exposed areas.  The medical evidence of record 
shows that periodically, the skin disorder required topical 
corticosteroid treatment.  He had been given oral steroids 
one time.  The evidence does not show systemic therapy 
required for a total duration of six weeks or more but not 
constantly, during the past 12 month period so as to warrant 
a 30 percent evaluation under the revised criteria.

Under the revised rating criteria, for the period from July 
20, 2006, the evidence shows that the area involved includes 
the veteran's hands and right foot.  He used steroid creams 
or ointment near constantly but there is no evidence that the 
veteran required constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  At 
the July 2006 examination, the total body surface affected 
was less than 5 percent.  Although the examiner stated that 
the percent of exposed body surface area affected was more 
than 40 percent, the clinical evidence shows that the hands 
are the only exposed body surface area which the Board finds 
would not comprise more than 40 percent of normally exposed 
areas.  Thus, this is less than the required percentages of 
total body surface or exposed body surface required for a 60 
percent evaluation.  Further, the evidence of record does not 
show that constant or near-constant systemic therapy was 
required during the past 12 month period to warrant a 60 
percent evaluation.  Accordingly, a 60 percent disability 
rating is not warranted under the revised criteria.

Both the old and new regulations for evaluating the veteran's 
eczema were considered by the Board in this case, because of 
the amendments which occurred during the pendency of the 
claim.  See VAOPGCPREC 7- 2003, 69 Fed. Reg. 25179 (2004).  
In any future claims and adjudications, the RO will apply 
only the amended rating criteria, and will consider evidence 
developed after the present claim.

The above determination is based upon consideration of 
applicable provisions of the Rating Schedule.  In addition, 
however, there is no showing that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  Although 
the veteran reported that he had problems at work when his 
rash on his foot flared up, there is no contention or 
indication that his skin condition necessitates frequent 
hospitalization, or that the manifestations associated with 
this disability are unusual or exceptional.  See 38 C.F.R. § 
3.321(b)(1) (2006).

Consequently, the Board finds that the evaluations assigned 
adequately reflect the clinically established impairment 
experienced by the veteran.  In denying the claim, the Board 
has considered all the evidence consistent with the Court's 
decision in Fenderson.  The preponderance of the evidence is 
against a compensable rating from June 10, 1994, to August 
30, 2002 under the prior regulations; or a rating in excess 
of 10 percent from August 30, 2002, or a rating in excess of 
30 percent from July 20, 2006, for eczema under the prior and 
revised regulations for evaluating the veteran's service-
connected skin disorder.  There is no basis for assignment of 
staged ratings other than what has already been implemented 
by the RO.  As the evidence preponderates against the claim 
for an initial rating in excess of what has been assigned by 
the RO for the veteran's service-connected skin condition, 
the benefit-of-the-doubt doctrine is inapplicable.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, the 
claim is denied.










	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for chronic bronchitis is 
denied.  

Entitlement to service connection for residuals of 
mononucleosis is denied.

Entitlement to an initial rating in excess of 20 percent for 
a right knee disorder based on limitation of motion is 
denied.  However, entitlement to a separate rating of 10 
percent for recurrent subluxation of the right knee is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an initial rating in excess of 20 percent for 
a left knee disorder based on limitation of motion is denied.  
However, entitlement to a separate rating of 10 percent for 
recurrent subluxation of the left knee is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial rating in excess of zero percent 
from June 10, 1994, to August 29, 2002, in excess of 10 
percent from August 30, 2002, and in excess of 30 percent 
from July 20, 2006, for eczema is denied.


REMAND

The veteran seeks entitlement to service connection for a low 
back disability based on in-service trauma of having been hit 
in his lower back with a board during a fight and having 
injured his back while lifting heavy track pads.  He has also 
claimed that the low back pain is secondary to his service-
connected bilateral knee condition.  

Although the RO has addressed this issue on a direct basis, 
the Board finds that the RO has not considered this issue on 
a secondary basis.  This claim is still pending.  Thus, in 
the interests of judicial economy and avoidance of piecemeal 
litigation, the service connection claim shown on the title 
page has been amended to reflect the veteran's desire to 
pursue secondary service connection.  Smith v. Gober, 236 
F.3d. 1370 (Fed. Cir. 2001).

The RO provided notice to the veteran addressing the VA's 
duty to assist with adjudicating secondary service connection 
claims, however, the veteran was not provided with the 
regulations governing secondary service connection, 38 C.F.R. 
§ 3.310 (2006) or with a VA letter.  Also an opinion should 
be obtained as to whether the veteran's low back is being 
aggravated by the service-connected bilateral knee disorder.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his claimed low back disorder.  
The claims file must be reviewed by the 
examiner in conjunction with the 
examination and the examination report 
should note that review.  The examiner 
should provide an opinion as to the 
presence, etiology, and onset of the 
veteran's low back disorder.  If the 
appellant fails to report for an 
examination, the examiner should render 
the requested opinion based on a review of 
the claims file.  Specifically, the 
examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any low back disorder 
present, (1) is related to an incident in 
service; (2) is causally related to his 
service-connected bilateral knee disorder; 
or (3) is aggravated by his service-
connected bilateral knee disorder.

2.  Then, readjudicate the claim for 
service connection for a low back 
disorder, to include secondary to a 
service-connected bilateral knee disorder.  
If any benefit sought is not granted, 
issue a supplemental statement of the case 
with the appropriate law and regulations 
for secondary service connection and allow 
the appropriate opportunity for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


